Citation Nr: 1139456	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-37 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder, to include as a result of herbicide exposure or as aggravated by service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh





INTRODUCTION

The Veteran served on active duty from September 1964 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in Columbia, South Carolina.  

In August 2011 the Board received additional evidence that was accompanied by a waiver of RO jurisdiction.


FINDINGS OF FACT

1.  In a decision dated in August 2004, the Board denied the Veteran's claim for service connection of a skin disorder on the basis that there was no evidence of a current disability; and, the Veteran did not appeal the decision.

2.  The evidence added to the record since August 2004, when viewed by itself or in the context of the entire record does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The August 2004 Board decision that denied the Veteran's claim of entitlement to service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100 (2011).


2.  The evidence received subsequent to the August 2004 Board decision is not new and material and the requirements to reopen a claim of entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also satisfied the Dingess requirements, as it provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in January 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Recognition is given to the fact that the January 2007 letter did not reference the 2004 Board decision but instead referenced the underlying 1996 RO decision, which had been subsumed by the Board decision.  However, crucially, the Veteran was advised that his claim had been denied on the basis of there being an absence of a diagnosis of any chronic skin disorder.  Such was the basis of the 2004 Board decision.  He was also advised of the need to provide evidence that would establish a current diagnosis of a chronic skin disorder.  Consequently, the Board finds that there was no prejudice to the Veteran in this oversight, and that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO associated the Veteran's VA outpatient treatment records and private medical research submitted by the Veteran.  Service treatment records as well as prior VA outpatient treatment records and VA examination reports were previously of record.  Lay statements from the Veteran and his representative were also obtained and considered.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Board acknowledges that the Veteran was not provided with a current VA examination.  However, a VA examination is not warranted.  As discussed below, the claim is not reopened.  Therefore, a remand for a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2010), see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened), see also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran seeks to reopen a claim for service connection of a skin disorder.  Previously, he argued that he suffered from a chronic skin disorder (chloracne) due to his exposure to herbicide agents (Agent Orange) in Vietnam.  The claim was denied by the RO in November 1996.  The Veteran appealed that decision.  

By a decision dated in August 2004, the Board also denied service connection for a chronic disorder order.  The Board determined that a preponderance of the evidence was against the findings that the Veteran had a current diagnosis of chloracne.  It was acknowledged that a July 1996 Agent Orange examination and November 1998 had referenced a diagnosis of chloracne.  However, the findings of VA dermatology examinations conducted in 1998 and 2003, which showed no diagnosis of chloracne, were determined to be more probative.  Further, when considering the findings of the 1998 and 2003 VA examinations, the Board also concluded that the Veteran had failed to submit evidence establishing the presence of any other chronic skin disorder.  The Board indicated that a skin symptom alone (small popular areas and itching) without an underlying diagnosis has failed to meet the requirements of having a disability.  The Veteran did not appeal; and, the decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2011).

In November 2006, the Veteran sought to reopen his claim.  He argues that he has a current skin disorder that has been continuous since service.  He also contends that his skin disorder is either caused or aggravated by his service-connected PTSD.  In January 2007, he was informed that he needed to submit new and material evidence in order to have his claim reopened.  VA outpatient treatment records which acknowledged medication for treatment of skin irritation were obtained.  However, the claim was denied for lack of new and material evidence.  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final denial in August 2004 included the Veteran's lay statements, VA outpatient treatment records, service personnel records, a July 1996 VA examination report which noted that the Veteran had been seen by a VA dermatologist and had a diagnosis of chloracne on file, a June 1998 VA examination report indicating no chloracne present and normal skin observed, and a February 2003 VA examination report in which the VA examiner found there was no evidence of chloracne even though a few small, pinpoint popular areas were noted behind the Veteran's left ear and on the frontal part of his scalp.  The February 2003 VA examiner also noted that there was darkening of the skin around the lower lumbar region on the right and left side; however the examiner noted there was no exfoliation, crusting or ulceration.  Additionally, at the February 2003 VA examination, the Veteran reported that he had frontal balding due to chloracne; however, the examiner determined that although he had frontal balding, there was no evidence that he had chloracne.   Further, the examiner noted that the foregoing findings were minimal.  There was no indication that the minimal findings supported a current diagnosis of any chronic skin disorder. 

The evidence added to the record since the August 2004 decision consists of VA outpatient treatment records including a January 2005 medication list which noted a topical spray for itchy skin symptoms, lay statements, and medical research from the Mayo Clinic indicating that eczema is exacerbated by stress.  As the evidence had not previously been submitted to agency decision-makers and is not cumulative or redundant of other evidence of record, the evidence is new under 38 C.F.R. § 3.156(a) (2011).  

First, as to his assertion that he suffers from a chronic skin disorder, the Board finds these statements to be neither new nor material.  The Veteran is competent to report observations of skin symptoms as this observation comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His lay statements are also presumed to be credible when determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, the Veteran's statements that he has a current skin disorder are not new evidence as they are duplicative of statements made in support of his claim when it was denied by the Board in August 2004.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, in its August 2004 denial, the Board considered the Veteran's statement regarding continuity of skin symptomatology since service as well as statements that he had a current disorder.  The Board found that the Veteran's statements were not credible as they were inconsistent with other evidence of record.  Specifically, the Board found that his statements that he had skin problems in service were directly contradicted by service treatment records.  For example, on service separation, he denied experiencing any in-service skin problems.  Further, the Board considered the VA examination report that referenced a diagnosis of chloracne and weighed it against the subsequent VA examination reports which indicated that the Veteran did not have chloracne, or any other chronic skin disorder. 

Next, although the internet research from the Mayo Clinic is new under 38 C.F.R. § 3.156(a) as it was not previously received, it is not material.  This is so because it does not establish a diagnosis of a current disability.  

The VA outpatient treatment records are also not material as none of the records establish a diagnosis of a current, chronic skin disorder.   Recognition is given a January 2005 VA outpatient treatment record that listed topical skin treatment for itchy skin.  No underlying diagnosis was established.  Moreover, as discussed above, the Board's 2004 decision acknowledged the presence of skin symptoms without an underlying diagnosis and determined that those symptoms, without a diagnosis, did not meet the threshold requirement of establishing a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) ("Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).   

As indicated, the Veteran's previous contention was that he suffered from a chronic skin disorder, to include chloracne, due to his exposure to Agent Orange.  Recently, however, he has asserted a new theory of entitlement.  Specifically, he asserts that he has a chronic disorder/problem that is caused or aggravated by the symptoms of his service connected PTSD.  In support of his claim, he submitted the above referenced Mayo Clinic report.  In any event, the Board notes that a new theory of entitlement does not constitute a new claim.  See Velez v. Shinseki, 23 Vet. App. 199, 206   (2009) (The Board is required to consider all issues raised either by the claimant or by the evidence of record.); see also Bingham v. Nicholson, 421 F.3d 1346, 1348-49   (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313   (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); Robinson v. Shinseki, 557 F.3d 1355, 1361   (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed). Significantly, as noted, the newly received evidence does not establish a current diagnosis of a chronic skin disorder.

The new evidence, when combined with the evidence of record, does not relate to unestablished facts necessary to substantiate the claim, namely that of a current disability.  Accordingly, as the evidence is not new and material, the claims are not reopened.  

Finally, the Board notes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record indicated that the Veteran complained of skin symptoms.  The newly submitted evidence of record still fails to establish the diagnosis of a chronic skin disorder.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  There was only one unproven element and that element remains to be proved.


ORDER

Claim to reopen a claim of entitlement to service connection for a skin disorder is denied.  


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


